 

Case 4:17-cv-00528 Document 160 Filed on 01/30/20 in TXSD Page 1 of 3

IN THE UNITED STATES COURT OF APPEALS

FOR THE FIFTH CIRCUIT
United States Courts
Southern District of Texas
FILED
No. 19-20140

January 30, 2020

David J. Bradley, Clerk of Court
ERICA FULTON,

- Plaintiff - Appellee
V.
UNITED AIRLINES, INCORPORATED; AIR SERV CORPORATION,

Defendants - Appellants
USDC No. 4:17-CV-528

 

Appeal from the United States District Court
for the Southern District of Texas

 

Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM:

IT IS ORDERED that appellants’ opposed motion to strike trial exhibits
137, 140, and 146 from the record on appeal is DENIED.

IT IS FURTHER ORDERED that appellants’ opposed motion for new
trialis CARRIED WITH THE CASE.

IT IS FURTHER ORDERED that appellants’ alternative opposed motion
for limited remand under Fed. R. App. P. 10(e) is GRANTED.

ITIS FURTHER ORDERED that appellants’ opposed motion to suspend
the briefing notice dated December 10, 2019 during pendency of limited
remand is GRANTED.
 

Case 4:17-cv-00528 Document 160 Filed on 01/30/20 in TXSD Page 2 of 3

IT IS FURTHER ORDERED that appellee’s unopposed motion to file
appendix B in support of appellee’s response under seal is GRANTED.
 

Case 4:17-cv-00528 Document 160 Filed on 01/30/20 in TXSD Page 3 of 3

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE ‘ TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

January 30, 2020
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:

No. 19-20140 Erica Fulton v. United Airlines,
Incorporated, et al
USDC No. 4:17-CV-528

Enclosed is an order entered in this case and a copy of appellants’
motion for limited remand to the district court. This case is
held in abeyance pending disposition of the limited remand.

Sincerely,

LYLE W. CAYCE, Clerk

By:
Christina A. Gardner, Deputy Clerk
504-310-7684

 

Mr. David J. Bradley

Ms. Dana Livingston

Mr. Rahfaan Clive Markland

Ms. Penelope Elizabeth Nicholson
Mr. Sean A. Roberts

Mr. Marc Michael Rose
